Notice of Pre-AIA  or AIA  Status

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS

Claims 1-23 are allowed.
The arguments and amendments filed 02/25/2021 are sufficient to overcome the outstanding rejection.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art record and references as cited fail to teach: 
A medical diagnostic imaging apparatus comprising a scanner that images an imaging target site of an object and generates medical image data, wherein:
the scanner is configured to:
acquire a detection target site corresponding to a required imaging target site from a table in which multiple imaging target sites are associated with multiple detection target sites of the object, respectively.
acquire biological information from a sensor configured to detect the biological information at the required detection target site, the acquired biological information changing according to a movement of the  acquired detection target site.
identify a start of movement of the object based on the acquired biological information, and
start an imaging of the imaging target site based on the identified start of movement of the object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-77822.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793